Ray, J.
This case is an incident to, and grew out of, the case of Anderson v. Pemberton, 89 Mo. 61. The latter case was a proceeding, commenced in the county court of Johnson county, to establish a certain public road in that county. In the county court, an order was made to establish and open up said road, from which an appeal was taken to the circuit court, where a similar order and judgment was also rendered, from which an appeal was taken to this court, where the judgment was reversed, and said proceedings held to be null and void, in a well considered opinion by Sherwood, J. After the judgment of the court in said cause was rendered, and before the reversal thereof, by this court, the plaintiffs in this case (who, in right of the wife claimed to be the owner and in possession of a part of the land, over which said proposed road ran, and who had neither relinquished the right of way, nor been assessed, or paid damages therefor), commenced this proceeding, in the Johnson circuit court, to enjoin the defendant, who *67is district road overseer in said county, from proceeding to open up said road, and tear down plaintiffs’ fences, in conformity to the wrongful order of said court to that •effect, and thereby expose plaintiffs’ crops to destruction and otherwise inflict upon plaintiffs irreparable damage, for which they have no adequate remedy at law, unless so restrained by the order of said court to that effect.
Upon filing the petition, in the present case, a temporary injunction was granted, which, upon the final hearing, was, by the circuit court, dissolved, and the bill dismissed, from which the plaintiffs appealed to this court. As the judgment of the circuit court, establishing the road in question, has been reversed and said proceedings held to be null and void, by this court, in- the case of Anderson v. Pemberton, supra, it follows that the judgment of the circuit court in this case, dissolving the temporary injunction, and dismissing the bill, must now be held error, for the reason assigned in said opinion, and for that reason, and the reasons there assigned, said judgment, so dissolving' the temporary injunction, is hereby reversed, and said temporary injunction made perpetual,
in which all the judges concur.